   Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 1 of 15




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BILLY PAIGE,                       )
                                   )
        Plaintiff,                 )
                                   )         CIVIL ACTION NO.
        v.                         )          2:18cv737-MHT
                                   )              (WO)
EQUITY GROUP EUFAULA               )
DIVISION, LLC,                     )
                                   )
        Defendant.                 )

                               OPINION

       Plaintiff Billy Paige filed this lawsuit claiming

that    his   employer,     defendant        Equity   Group    Eufaula

Division, LLC, failed to promote him to two positions

because he is African-American, in violation of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 1981a, 2000e to 2000e-17, and the Civil Rights Act of

1866,    as   amended,    42   U.S.C.    §    1981.      The   court’s

jurisdiction is proper under 28 U.S.C. § 1331 (federal

question), 42 U.S.C. § 2000e-5(f) (Title VII), and 28

U.S.C. § 1343 (civil rights).
   Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 2 of 15




    This case is now before the court on Equity Group’s

motion for summary judgment. For the reasons that follow,

the motion will be granted.



                   I. Summary-Judgment Standard

    Summary judgment is proper where “there is no genuine

issue as to any material fact” and “the moving party is

entitled to a judgment as a matter of law.”              Fed. R. Civ.

P. 56(c).   Where, as here, the non-moving party bears the

burden of proof at trial, “the moving party, in order to

prevail,    must    do   one   of   two   things:    show    that       the

non-moving party has no evidence to support its case, or

present ‘affirmative evidence demonstrating that the non-

moving party will be unable to prove its case at trial.’”

Hammer v. Slater, 20 F.3d 1137, 1141 (11th Cir. 1994)

(quoting U.S. v. Four Parcels of Real Property, 941 F.2d

1428, 1437–38 (11th Cir. 1991) (en banc)).                    Once the

party seeking summary judgment has informed the court of

the basis for its motion, the burden shifts to the


                                    2
      Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 3 of 15




non-moving party to show that a genuine issue of material

fact exists.        See id.      In making its determination, the

court must view all evidence and any factual inferences

in the light most favorable to the non-moving party.                       See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).



                       II.    Factual Background

       The facts, viewed in the light most favorable to

Paige, are as follows:

       Equity Group runs a plant for turning raw chicken

into fast-food products.            Paige is a line worker.

       In 2017, Equity Group announced that it was hiring

for      two     managerial       positions:            Broiler      Flock

Representative and Broiler Housing Coordinator.                            The

Broiler Flock Representative would be responsible for

providing advice and support to the third-party farmers

with whom the company contracts to supply its chicken.

The Broiler Housing Coordinator would be responsible for


                                      3
   Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 4 of 15




assisting    the   third-party         farmers   to    construct        and

maintain chicken houses.         Hiring Manager David Brown was

responsible for filling both positions.                 According to

Equity Group policy, Brown was to fill the positions by

promotion from within the company, if possible.

    Paige applied for both positions.                He had, at most,

seven years of experience relevant to the Broiler Flock

Representative        position,          and     some      experience

constructing farm buildings.

    Brown spoke with his own supervisor, Kenneth Edwards,

about   Paige’s      application        for    the    Broiler     Flock

Representative position.           Edwards informed Brown that

Paige had previously worked as a manager on another farm,

that he had been written up several times, and that he

had been terminated.        Edwards told Brown that he “might

need to look long and hard at that resume.”                Def.’s Ex.

C, Brown Deposition, at 25 (Doc. 45-4).

    Brown did not hire Paige for either position.                        He

hired Jeremy Flowers for the Broiler Flock Representative


                                   4
     Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 5 of 15




position.          Brown     determined       that     Flowers        was    more

qualified      than    Paige        because     he     had     some    college

education and over 14 years of experience with another

poultry company in a similar position, whereas Paige did

not.    Brown also knew Flowers’s family, which he weighed

in   his    favor.         Flowers    is    white,     and     had    not    been

previously employed by Equity Group.                     Flowers had left

his previous job because he did not get along with

management.

       Brown   hired       Matthew    Blankenship        for    the    Broiler

Housing Coordinator position.                   Brown determined that

Blankenship was more qualified than Paige because he had

seven      years      of     experience       as     a       Broiler        Flock

Representative,        which        Brown   deemed       relevant       to    his

qualification         for     the     Broiler      Housing       Coordinator

position, whereas Paige had no experience as a Broiler

Flock      Representative.            Brown     also     considered          that

Blankenship had experience building chicken houses on his

family’s farm.        Blankenship is white.


                                       5
     Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 6 of 15




      In his tenure as hiring manager, Brown has hired six

or seven Broiler Flock Representatives.                    All have been

white.



                           III.      Discussion

      Title    VII    states:         “It    shall    be    an    unlawful

employment practice for an employer ... to fail or refuse

to     hire ... any          individual ... because              of      such

individual’s race.”           42 U.S.C. § 2000e-2(a).                 Section

1981 states: “All persons within the jurisdiction of the

United States shall have the same right in every State

and Territory to make and enforce contracts ... as is

enjoyed by white citizens.”               42 U.S.C. § 1981(a).          Paige

claims that he was not hired for the Broiler Flock

Representative         and     Broiler        Housing       Coordinating

positions because of his race, in violation of both

statutes.

      Such claims are analyzed under the burden-shifting

framework      established      in    McDonnell      Douglas     Corp.     v.


                                      6
   Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 7 of 15




Green, 411 U.S. 792 (1973). See Smith v. Lockheed-Martin

Corp., 644 F.3d 1321, 1324–25 (11th Cir. 2011).                   Under

McDonnell Douglas, the employee must first demonstrate a

prima-facie case, which consists of “evidence adequate

to create an inference that an employment decision was

based on a[n] [illegal] discriminatory criterion.” Int’l

Bhd. of Teamsters v. United States, 431 U.S. 324, 358

(1977).    “The methods of presenting a prima facie case

are flexible and depend on the particular situation.”

Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253,

1264 (11th Cir. 2010).         Once established, a prima-facie

case raises a presumption of illegal discrimination, see

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

254 (1981), and a burden of production is then put on the

employer to rebut the presumption by articulating at

least one legitimate, non-discriminatory reason for its

challenged action, see Chapman v. AI Transp., 229 F.3d

1012, 1024 (11th Cir. 2000).




                                   7
   Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 8 of 15




       If this burden of production is met, the burden is

then on the employee to satisfy his ultimate burden of

establishing that the employer’s proffered reason for the

employment          decision         was       a     pretext     for      racial

discrimination, a burden which he may satisfy “either

directly, by persuading the court that a discriminatory

reason       more   than   likely          motivated     the    employer,     or

indirectly, by persuading the court that the proffered

reason for the employment decision is not worthy of

belief.”       Hall v. Alabama Ass’n of Sch. Bds., 326 F.3d

1157, 1166 (11th Cir. 2003).                       Where the employer has

proffered      multiple     nondiscriminatory                reasons   for   its

employment decision, the employee must demonstrate that

each    is    pretextual        to   avoid         summary    judgment.      See

Chapman, 229 F.3d at 1037.

       Often, the question whether the plaintiff has made

out a prima-facie case is irrelevant when the district

court    considers         an    employer’s           motion     for   summary

judgment.      See Bailey-Potts v. Ala. Dep’t of Pub. Safety,


                                           8
      Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 9 of 15




2012 WL 566820, at *3 (M.D. Ala. Feb. 21, 2012) (Thompson,

J.); Shuford v. Ala. State Bd. of Ed., 978 F. Supp. 1008,

1017 (M.D. Ala. 1997) (Thompson, J.) (“[W]here . . . the

court has sufficient evidence to determine whether an

employee has been a victim of discrimination, the court

need not go through the McDonnell Douglas burden-shifting

process and should instead reach the ultimate issue of

discrimination.”).               That       is    because,    “[u]nder      the

McDonnell Douglas framework, the burden at the first two

steps      is    light     for     both          the   plaintiff     and    the

defendant-employer.”             Bailey-Potts, 2012 WL 566820, at

*3.     Thus, “the real question [often] lies in whether the

employer’s        legitimate       non-discriminatory              reason    is

pretextual,” id. at *4, which, as stated, is the final

inquiry in the McDonnell Douglas analysis.                     See Hall, 326

F.3d at 1166 (“‘If ... the defendant has succeeded in

carrying its burden of production, the McDonnell Douglas

framework--with          its   presumptions            and   burdens--is     no

longer relevant. ...             The presumption, having fulfilled


                                        9
  Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 10 of 15




its role of forcing the defendant to come forward with

some    response,   simply    drops     out   of   the    picture.’”)

(quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

510–11 (1993)).

       In this case, Equity Group asserts that it did not

hire Paige for either position because his termination

from his previous farm-manager job was disqualifying, and

because Brown determined that Flowers and Blankenship

were    more   qualified   candidates--a       determination       that

Brown based on the fact that Flowers had more than twice

as much relevant experience as Paige, and the fact that

Blankenship had seven years of relevant experience as a

Broiler Flock Representative, whereas Paige had none.1



    1. Equity Group also asserts that it did not hire
Paige because he did not have enough relevant experience
to be qualified for either job. For the same reason, and
because, according to the company, Brown did not know
Paige’s race when he chose not to hire him, the company
asserts that Paige cannot establish a prima-facie case.
Paige asserts that he was qualified and that Brown did
know his race. The court need not address either matter,
however, because Paige has failed to demonstrate that the
company’s other justifications for not hiring him are
pretextual, as he must to survive summary judgment.
                            10
  Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 11 of 15




    Paige has not produced sufficient evidence for a

reasonable fact-finder to find either of Equity Group’s

justifications to be a pretext for racial discrimination.

With regard to the company’s assertion that his prior

termination was disqualifying, he emphasizes that the

company hired Flowers despite the fact that he did not

get along with management at his previous job.                  But he

presents no evidence that Flowers was ever written up or

terminated.

    With regard to Equity Group’s assertion that Flowers

and Blankenship were superior candidates, Paige touts his

qualifications for both positions.            But where a claim of

discrimination is based on relative qualifications, the

disparities in qualifications must be “of such weight and

significance that no reasonable person, in the exercise

of impartial judgment, could have chosen the candidate

selected over the plaintiff for the job in question.”

Ash v. Tyson Foods, Inc., 664 F.3d 883, 889 (11th Cir.

2011) (quoting Cooper v. Southern Co., 390 F.3d 695, 732


                                  11
  Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 12 of 15




(11th Cir. 2004)).         Here they are not.            Indeed, the

evidence is that both Flowers and Blankenship had more

relevant experience than Paige.2

    Paige also contends that Equity Group could not have

found Flowers or Blankenship to have been more qualified

than him because Brown asserted in a deposition that he

could not remember whether Paige applied for the Broiler

Housing Coordinator position, and because Brown never

contacted him or his current supervisor regarding his

qualifications      for    either      position.          After     his



    2. With regard to Equity Group’s decision to hire
Flowers, specifically, Paige notes that it was the
company’s policy to “try to fill job openings above entry
level by promoting from within, if qualified applicants
are known to be available internally,” and that Flowers
was an outside candidate. Pl.’s Ex. 1 at 2 (Doc. 49-1).
Equity Group responds:    “[T]here is no evidence that
Equity Group failed to follow its hiring policies. While
Paige may believe that he should have been hired because
he was an internal candidate, Equity Group’s policies do
not guarantee that internal candidates are hired in every
instance.” Def.’s Reply Br. at 9 (Doc. 52). The court
agrees that Paige has not presented sufficient evidence
from which a reasonable fact-finder could conclude that
this policy was not applied fairly in the filling of the
two positions. The company did not say it would restrict
itself to qualified internal candidates.
                            12
     Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 13 of 15




deposition, however, Brown asserted in an affidavit that

he    found    Blankenship       more    qualified        for    the   Broiler

Housing Coordinator than Paige for the reasons given

above.      See Def.’s Tab E, Decl. of David Brown at 7 (Doc.

45-6). The fact that Brown at one point could not remember

whether Paige applied for the Broiler Housing Coordinator

position does not undermine his later assertion.                         It is

likewise irrelevant that Brown failed to look beyond

Paige’s resume.          See Damon v. Fleming Supermarkets of

Fla., Inc., 196 F.3d 1354, 1361 (11th Cir. 1999) (“We are

not    in   the   business       of    adjudging    whether       employment

decisions are prudent or fair.”).

      Finally, Paige contends that Brown’s failure to hire

African-Americans          for        Broiler     Flock     Representative

positions demonstrates pretext.                 Brown’s failure to hire

African-Americans,          however,         is    not,     on     its    own,

sufficient to establish that Equity Group did not hire

Paige because of his race.                   Rather, Paige must also

present       evidence       that       qualified         African-American


                                        13
  Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 14 of 15




candidates applied for the positions, and he must present

at least some circumstantial evidence suggesting that

Equity   Group        did    not        hire    those      African-American

candidates because of their race.                      See Burke-Fowler v.

Orange Cty., Fla., 447 F.3d 1319, 1325 (11th Cir. 2006)

(finding plaintiff’s statistical evidence insufficient

to support her discrimination claim where she “failed to

establish      valid       comparators         and     presented    no    other

circumstantial               evidence             suggesting             racial

discrimination”); cf. EEOC v. Joe’s Stone Crab, Inc., 220

F.3d   1263,       1287    (11th    Cir.       2000)    (“A    plaintiff    may

establish      a    pattern        or    practice       claim    ‘through     a

combination of strong statistical evidence of disparate

impact coupled with anecdotal evidence of the employer’s

intent   to        treat    the     protected          class    unequally.’”)

(quoting Mozee v. Am. Com. Marine Service Co., 940 F.2d

1036, 1051 (7th Cir. 1991)).                   Paige has done neither.3



    3. Paige suggests that Brown’s reliance on his
knowledge of Flowers’s family is circumstantial evidence

                                        14
  Case 2:18-cv-00737-MHT-SMD Document 53 Filed 09/16/21 Page 15 of 15




    Accordingly, the court will grant Equity Group’s

motion for summary judgment.

                                    ***

    An appropriate judgment will be entered.

    DONE, this the 16th day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




that Brown did not hire Paige because of his race. See
Pl.s’ Br. in Opposition to Summary Judgment at 23–24
(Doc. 48) (“[T]he use of friends and family who are the
same race as you to determine who [sic.] to hire can be
evidence of bias against those of another race.”). But
while Brown’s preference for candidates within his social
circle might be consistent with racial bias, it cannot,
on its own, sustain a claim of discriminatory hiring.
Indeed, neither Title VII nor § 1981 prevents an employer
from hiring a candidate because he knows his family.
Rather, Paige must present some evidence that Brown chose
to hire from within his social circle because he did not
wish to hire African-American candidates. Cf. Denney v.
City of Albany, 247 F.3d 1172, 1185 (11th Cir. 2001)
(“Absent evidence that subjective hiring criteria were
used as a mask for discrimination, the fact that an
employer based a hiring or promotion decision on purely
subjective criteria will rarely, if ever, prove
pretext.”). Paige has presented no such evidence.
                            15
